Citation Nr: 1231219	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable evaluation for right inguinal hernia residuals.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from October 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals  ("Board") on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied the Veteran's claim of entitlement to a compensable evaluation for right inguinal hernia residuals.

The Board has previously considered this appeal.  In September 2011, the Board remanded the claim for additional evidentiary development and to afford the Veteran a new VA examination.  This took place in October 2011, and by means of a June 2012 Supplemental Statement of the Case ("SSOC"), the VA Appeals Management Center continued the denial of the claim.  The claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right inguinal hernia is symptom-free, has not recurred, and is not manifested by protrusion of any kind or use of a truss or belt. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for a post-operative right inguinal hernia residual have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, Diagnostic Code 7338 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board satisfied the requirements of the duty to notify by means of a letter dated January 2008, which advised the Veteran of the evidence necessary to substantiate a claim of entitlement to an increased disability rating, including what VA would do to assist him in obtaining evidence, as well as both his and VA's responsibilities for acquiring such evidence.  This letter also provided an explanation of how VA assigns both the effective date and disability rating elements of a claim, thus satisfying the requirements of Dingess/Hartman.  A subsequent letter, dated September 2011, advised the Veteran of what evidence was necessary to substantiate a claim of entitlement to service connection for scars associated with his hernia surgeries.  

      B.) Duty to Assist

The Board is satisfied that the VA duty to assist has been met.  The claims folder contains the Veteran's service and post-service treatment records, as well as VA examination reports dated May 2007, January 2008 and October 2011.  The claims folder also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the May 2007 examination report reveals that, although the VA examiner did not have access to the Veteran's claims folder, he nonetheless afforded the Veteran a thorough physical examination and set forth the examination findings.  Review of the January 2008 and October 2011 examination reports demonstrates that the VA examiners provided the Veteran with a thorough physical evaluation, including a review of the evidence of record, reviewed diagnostic test results and interviewed him regarding his symptomatology and treatment.  Accordingly, because each of the examiners provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's right inguinal hernia residuals have been evaluated under DC 7338.  This diagnostic code assigns a non-compensable evaluation for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without true hernia protrusion.  A 10 percent evaluation is assigned for a postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative, recurrent or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest schedular rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well-supported under ordinary conditions, and not readily reducible, when considered inoperable.    

The Veteran contends that his right inguinal hernia residuals are of greater severity than the current non-compensable disability evaluation contemplates.  During the course of the appeal, he reported experiencing pain and a stretching sensation in the right groin area, which he avers is the result of an increase in the severity of the condition.

By way of history, in 1954, the Veteran underwent right inguinal hernia surgery during service.  In 1957, following service, he underwent a second hernia surgery.  In February 2000, he had surgery to repair a recurrent ventral (incisional) hernia.  During a November 2004 outpatient general evaluation at the VA Medical Center ("VAMC"), it was noted that both testicles were unremarkable; there is no indication that the Veteran complained of pain or any other symptoms associated with his service-connected disorder.

In May 2007, the Veteran was afforded a VA compensation and pension examination, at which time, he complained of having experienced pain in the right inguinal area and in the right testicle ever since the 1950's.  Upon examination, the Veteran was negative for malignancy, peritoneal adhesions, hermatochezia, melena, fever and chills.  He also denied experiencing nausea or vomiting.  There was no tenderness with palpitation to the inguinal area and no swelling of the right testicle.  The examiner concluded that he did not find any hernia on the Veteran's right side.

In January 2008, the Veteran was afforded a second VA examination, during which, he reported experiencing pain in the right groin area while descending stairs or stepping down from the sidewalk and when lifting heavy objects.  He denied all other symptoms.  Upon examination, the clinician noted no hernia swelling on impulse coughing.  The scrotal contents appeared normal and there was no fullness or swelling of the right inguinal hernia and no guarding of the abdomen.  A June 2007 CT scan only revealed a small left inguinal hernia.  Upon reviewed the claims folder, the examiner also noted that, during a VAMC outpatient evaluation in April 2007, there was no evidence of a right-sided hernia.  However, the examiner concluded that the Veteran's complains of pain/strain in that area could be related to scar tissue from the inguinal hernia surgery many years earlier.  He further observed that, during a clinical evaluation with a VA physician in April 2007, the old scar was again the main issue.

In October 2011, the Veteran was afforded a third VA examination, both to assess the severity of his right inguinal hernia residuals and to determine the condition of his surgical scar.  At that time, the Veteran said that he used to have scar pain once every 3-6 months, as well as sharp pain in the groin area lasting from seconds to minutes.  However, during the examination, he denied that he was currently experiencing pain, as he noted that he no longer had to perform heavy lifting or climbing up and down from a truck as he did when he worked as a truck driver.  He also denied feeling groin swelling or hernia recurrence, as well as abdominal pain, nausea, vomiting, diarrhea or constipation.  Upon examination, the scrotum examination was unremarkable, as there was no palpable swelling.  There was also no palpable swelling or bulging in the inguinal canals upon standing up or coughing, and the Veteran was negative for swelling, fullness or guarding, as well as a palpable hernia.  

Regarding the scar examination, the clinician found one linear, hypopigmented scar associated with the right inguinal hernia surgeries, five (5) centimeters in length and less than two (2) millimeters in diameter, located on the anterior trunk; other scars were associated with non-service-connected conditions.  It was noted that the scar was "barely perceptible," covered by pubic hair and without breakdown of skin.  The scar was movable, without adherence and without pain or tenderness.  There were no raised or depressed areas, no nodularity of swellings or ulcerations or skin breakdown, and the texture was smooth.  It did not affect the joint, muscle or other tissues or movements of the hip joint or abdominal wall.  The scar was stable, without evidence of loss of tissue or current or past breakdown.  There was no keloid and the scar did not stretch or cause pain during movements of the hip joint during the examination.  The examiner concluded that it was less likely than not that the Veteran's residuals of right inguinal hernia repair surgery caused pain in the right groin area.  In this respect, he noted that there was no evidence of recurrence of the hernia by clinical examination and CT scan, and there was no palpable tenderness during clinical examination.  Moreover, he reiterated the symptoms associated with the scar and those specifically not found on examination.  He opined that, since there was no palpable swelling mass or indurence, it was also less likely that the Veteran's hernia repair surgery scar was the cause of his claimed pain in the right groin area.  

Based on a review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable disability evaluation for his right inguinal hernia residuals.  As noted above, although the Veteran has complained of pain related to his post-operative inguinal hernia residuals, there has been no evidence at anytime throughout the course of the appeal to show that the hernia was ever recurrent, readily reducible or required the use of a supportive truss or belt.  Rather, as discussed above, during the course of the appeal, the treatment records revealed no evidence of a recurrence of his hernia, either upon physical examination or CT scan.  In fact, during the most recent VA examination in October 2011, the Veteran admitted that he was symptom-free and no longer experiencing pain because he no longer engaged in activities that had caused pain.  In light of the foregoing, the Board concludes the Veteran's symptoms more nearly approximate the currently-assigned criteria for a non-compensable evaluation under Diagnostic Code 7338.

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's right inguinal hernia residuals.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, as there is no diagnosis of, or treatment for another disorder, the Board finds the other diagnostic codes contained under 38 C.F.R. § 4.114 are not applicable.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's disability is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  As discussed above, his disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of impairment caused by his disability, and higher ratings are provided for evidence of greater disability.  Additionally, there is no unusual clinical picture presented, such as repetitive hospitalization or surgical procedures, or any other factor that would take the Veteran's disability outside of the norm.

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a compensable disability evaluation under DC 7338 for right inguinal hernia residuals.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consideration has also been given to assigning a staged rating; however, at no time during the period in question have the symptoms of the Veteran's disability warranted more than the non-compensable rating currently assigned.


ORDER

Entitlement to a compensable evaluation for right inguinal hernia residuals is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


